Case 1:17-cv-00189-LPS Document 277 Filed 11/26/19 Page 1 of 7 PageID #: 25069




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


  ROCHE DIAGNOSTICS CORPORATION,
                               )
                               )
                 Plaintiff,    )
       V.                      )
                               )
  MESO SCALE DIAGNOSTICS, LLC, )
                               )
                 Defendant.    )
  _ _ _ _ _ _ _ _ _ _ _ _ _ _)                    C.A. No.17-189(LPS)(CJB)
                                              )
  MESO SCALE DIAGNOSTICS, LLC,                )
                                              )
                   Counterclaim Plaintiff,    )
                                              )
        V.                                    )
                                              )
  ROCHE DIAGNOSTICS CORPORATION and           )
  BIOVERIS CORPORATION,                       )
                                              )
                   Counterclaim Defendants.   )

                                   VERDICT FORM
Case 1:17-cv-00189-LPS Document 277 Filed 11/26/19 Page 2 of 7 PageID #: 25070




         U.S. PATENT NO. 6,808,939

         1.      Has Meso Scale proven by a preponderance of the evidence that it has an

  exclusive license to the entirety of claim 33 of the '93 9 patent under the "Research Program"

  provision (Section 2.l(A)) ofMeso Scale's 1995 License Agreement with IGEN?

                 "Yes " indicates a finding for Mesa Scale

                 "No " indicates a findirfor Roche

                                Yes_✓__               No_ __

                ffyou answered "Yes " to Question 1, GO ON to Question 2.
                ffyou answered "No" to Question 1, SKIP Question 2 and GO ON to Question 3.


         2.      Has Meso Scale proven by a preponderance of the evidence that Roche infringed

  claim 33 of the '939 patent in violation ofMeso Scale's exclusive license?

                 "Yes " indicates afindingfor Mesa Scale

                 "No " indicates afi1or Roche

                                Yes                   No- - -

                 GO ON to Question 3.
Case 1:17-cv-00189-LPS Document 277 Filed 11/26/19 Page 3 of 7 PageID #: 25071




         U.S. PATENT NO. 5,935,779

         3.     Has Mesa Scale proven by a preponderance of the evidence that it has an

  exclusive license to the entirety of claim 1 of the '779 patent under the "Research Program"

  provision (Section 2.l(A)) of Mesa Scale's 1995 License Agreement with IGEN?

                 "Yes " indicates afindingfor Meso Scale

                 "No " indicates afin✓
                                     in for Roche

                                Yes___                 No_ __

                Ifyou answered "Yes " to Question 3, GO ON to Question 4.
                Ifyou answered "No " to Question 3, SKIP Question 4 and GO ON to Question 5.


         4.      Has Mesa Scale proven by a preponderance of the evidence that Roche induced

  infringement of claim 1 of the ' 779 patent in violation of Mesa Scale's exclusive license?

                 "Yes " indicates afindingfor Meso Scale

                 "No " indicates a   finzr    Roche

                                Yes                    No- - -

                 GO ON to Question No. 5.




                                                  2
Case 1:17-cv-00189-LPS Document 277 Filed 11/26/19 Page 4 of 7 PageID #: 25072




         U.S. PATENT NO. 6,165,729

         5.      Has Meso Scale proven by a preponderance of the evidence that it has an

  exclusive license to the entirety of claims 38 and/or 44 of the ' 729 patent under the "Research

  Program" provision (Section 2.l(A)) ofMeso Scale's 1995 License Agreement with IGEN?


                 "Yes" indicates a finding for Meso Scale

                 "No " indicates a finding for Roche

                 A.

                                                       No- - -

                 B.      ' 729 patent claiI~4 :

                                       J
                                Yes- - -               No- - -

                 GO ON to Question 6




         6.      Has Meso Scale proven by a preponderance of the evidence that it has an

  exclusive license to the entirety of claims 38 and/or 44 of the ' 729 patent under the "Research

  Technologies" provision (Section 2.l(B)) ofMeso Scale's 1995 License Agreement with IGEN?

                 "Yes " indicates afindingfor Meso Scale

                 "No" indicates a finding for Roche

                 A.      '729 patent clar38:

                                YesL                   No- - -

                 B.      '729 patent

                                Yes
                                       c74:
                                                       No- - -

                 Ifyou answered "Yes" to Question 5A, 6A, or both 5A and 6A, GO ON to

  Question 7A.




                                                   3
Case 1:17-cv-00189-LPS Document 277 Filed 11/26/19 Page 5 of 7 PageID #: 25073




                   Ifyou answered "Yes " to Question 5B, 6B, or both 5B and 6B, GO ON to

  Question 7. B.

                   Otherwise, GO ON to Question 8.



         7.        Has Meso Scale proven by a preponderance of the evidence that Roche induced

  infringement of claims 33 and/or 44 of the ' 729 patent in violation of Meso Scale's exclusive

  license?

                   "Yes " indicates a finding for Meso Scale




                          '729 patent

                                 Yes
                                         z
                   "No " indicates a finding for Roche

                   A.                        38:

                                                         No- - -

                   B.     ' 729 patent   744:
                                 Yes                     No- - -




                                                    4
Case 1:17-cv-00189-LPS Document 277 Filed 11/26/19 Page 6 of 7 PageID #: 25074




         DAMAGES

         Ifyou have found that any claim is infringed (by answering    "Yes " to any of Questions 2,

  4, 7A, and/or 7B) , then answer Question 8.   Ifyou have not found that any claim is infringed,
  then skip to CONCLUSION {page 6).

                                ,---,
         8.      What amount has Meso Scale proved it is entitled to as a reasonable royalty for

  Roche' s infringement of the Asserted Patents?

                 Amount:        $       \   37i aso, 000
         WILLFULNESS

         Ifyou have found that any claim is infringed (by answering    "Yes" to any of Questions 2,

  4, 7A, and/or 7B), then answer Question 9.    Ifyou have not found that any claim is infringed,
  then skip to CONCLUSION {page 6).



         9.      Has Meso Scale proven by a preponderance of the evidence that Roche willfully

  infringed any of the asserted claims, in violation ofMeso Scale' s exclusive license rights?

                 "Yes " indicates afindingfor Meso Scale

                 "No " indicates a findin1/°r Roche

                                Yes_J__                 No_ __




                                                    5
Case 1:17-cv-00189-LPS Document 277 Filed 11/26/19 Page 7 of 7 PageID #: 25075




          CONCLUSION

          You have reached the end of the verdict form . Review the completed form to ensure that

  it accurately reflects your unanimous determinations. All jurors should then sign the verdict

  form in the space below and notify the Court Security Officer that you have reached a verdict.

  The Foreperson should retain possession of the verdict form and bring it to the courtroom with

  the jury.



          Date   11 /;. sl 20/ 1




                                                  6
